Per Curiam.
The direction was, that compensation for improvements by perception of profits, may be a bar to specific performance of a gift. On that ground, the equitable title would always be defeasible, for a time must come, when compensation will be complete; and the right of the donee Avould depend on the time when he called for the conveyance. Nor would equity be bound to help him to it, though called for at the earliest period, as it would be sufficient to protect his possession, till satisfaction should be had from the land. But whatever room for objection to specific performance, there might originally have been, there is no rule of equity better established, than that encouragement to go on with improvements under an expectation of a conveyance, is a ground to disappoint the deceiver, by compelling him to realize the expectations he has raised. Compensation is the opposite of performance, and so treated by Lord Alvanley, in Forster v. Hales, 3 Ves. 713, who, in objecting to the original course of the court, thought that compensation, instead of execution, ought to have been the redress in all cases. Slight and temporary erections for the tenant’s own convenience, doubtless give no equity; but permanent improvements give an indefeasible title to have the contract executed.
Judgment reversed, and a venire facias de novo awarded.